 

Exhibit 10-1.3

 

EXCERPT FROM THE

MINUTES OF A REGULAR MEETING OF THE

BOARD OF DIRECTORS OF DUKE ENERGY CORPORATION

HELD ON FEBRUARY 18, 1998

 

A regular meeting of the Board of Directors of Duke Energy Corporation was held
at 10:30 a.m. in the Eighth Floor Executive Conference Room of the Duke Energy
Corporation office located at 5400 Westheimer Court, Houston, Texas, on
Wednesday, February 18, 1998.

 

The following members were present:

 

Paul M. Anderson

G. Alex Bernhardt, Sr.

Robert J. Brown

W. A. Coley

William T. Esrey

Ann M. Gray

Dennis R. Hendrix

George Dean Johnson, Jr.

A. Max Lennon

Leo E. Linbeck, Jr.

James G. Martin

Buck Mickel

Richard B. Priory

Russell M. Robinson, II

 

being a quorum. Messrs. Harold S. Hook and W. W. Johnson were absent.

 

Mr. Richard B. Priory, the Chairman and Chief Executive Officer, presided over
the meeting, and Mr. W. Edward Poe, Jr., the Secretary, acted as such.

 

* * * * * * *

 

Then Mr. Esrey reported on changes the Committee was recommending to the
provisions of the Directors’ Charitable Giving Program. These amendments would
eliminate age as a requirement for

 



--------------------------------------------------------------------------------

eligibility, close the program to new participants immediately, and allow for
lifetime gifts. After discussion, upon motion duly made and seconded, the Board
unanimously acted as follows:

 

RESOLVED, That the Directors’ Charitable Giving Program be, and it hereby is,
amended to provide that a Director shall be eligible to participate under the
Program upon the completion of ten years of service on the Board of Directors
without regard to age; and

 

FURTHER RESOLVED, That the Directors’ Charitable Giving Program be, and it
hereby is, amended to provide that an eligible Director may elect that the
Corporation make lifetime gifts to the qualifying organizations designated by
the Director in lieu of any legacy upon his or her death; provided, however,
that such lifetime donations be limited in an aggregate amount which does not
exceed the net present value of the amount which would have been donated by the
Corporation upon the death of the Director; and

 

FURTHER RESOLVED, That in no event shall the Corporation make a lifetime gift
under circumstances that would satisfy a legal obligation of the Director; and

 

FURTHER RESOLVED, That the Directors’ Charitable Giving Program be, and it
hereby is, amended to provide that eligibility for Program benefits shall be
restricted to those individuals who are members of the Board of Directors as of
February 18, 1998, and those individuals who are entitled to Program benefits on
account of prior service on the Board.

 

FURTHER RESOLVED, That the officers of the Corporation be and hereby are
authorized to take such further actions as they shall deem necessary to carry
out the intent of this resolution.

 